—In an action to recover damages for personal injuries arising out of an automobile accident, the plaintiff Denise Sinclair appeals from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated December 27, 1990, which granted the respondent’s motion for summary judgment dismissing the complaint and all cross claims asserted against her.
Ordered that the order is affirmed, with costs.
The evidence submitted in support of the respondent’s motion was sufficient to warrant the granting of summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562; Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065, 1067-1068). Moreover, the papers submitted in opposition to the motion failed to raise the existence of any bona fide issues of fact (see, Zuckerman v City of New York, supra). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.